  Case: 1:12-cr-00574-CAB Doc #: 67 Filed: 10/05/18 1 of 2. PageID #: 580



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA                 :        CASE NO.: 1:12 CR-00574
                                         :
              Plaintiff                  :        JUDGE CHRISTOPHER BOYKO
                                         :
                                         :
       vs                                :
                                         :
ANDREW CHARLES MARTIN                    :        MOTION TO EXPAND THE
                                         :        RECORD
              Defendant                  :



       Now comes the defendant, Andrew Martin by and through his attorney,

THOMAS E. SHAUGHNESSY, and pursuant to Rule 7 of The Rules Governing

Section 2255 in The United States District Court moves to expand the record in the

above captioned matter. Counsel will provide any and all materials to The United

States Attorney.



                                         Respectfully submitted,




                                         /THOMAS E. SHAUGHNESSY
                                         ________________________________
                                         THOMAS E. SHAUGHNESSY
                                             SC0047201
                                             11510 Buckeye Road
                                         Cleveland, Ohio 44104
                                         (216) 721-7700
  Case: 1:12-cr-00574-CAB Doc #: 67 Filed: 10/05/18 2 of 2. PageID #: 581




                                     SERVICE


              A copy of the foregoing Motion was served on Plaintiff by delivering a

copy thereof to the United States Attorney for the Northern District of Ohio 801

Superior Avenue West Cleveland, Ohio 44113-2600 this ____ day of October,

2018.




                                          /THOMAS E. SHAUGHNESSY
                                          ________________________________
                                          THOMAS E. SHAUGHNESSY
